Citation Nr: 1218105	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic headaches with migraines.

2.  Entitlement to an increased rating in excess of 30 percent for chronic dysthymic disorder, claimed as depression.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

4.  Entitlement to an increased rating in excess of 10 percent for post-cervical discetomy and fusion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and October 2007 rating decisions of the Department of Veteran's Affairs (VA) Regional Offices (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

During the pendency of the appeal, a March 2008 rating decision granted the Veteran a rating of 30 percent for his dysthymic disorder, 30 percent for his headaches, and 10 percent for his lumbar disorder, effective January 1, 2007.  As ratings higher than those assigned are available for his disorders, and because a claimant is presumed to be seeking maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's combined service-connected disability rating is 90 percent, and his employability status is unclear. The RO reported that it had attempted to obtain any records on file with the Social Security Administration (SSA) but the Veteran had not applied for benefits. 

The law provides that a total compensation rating based upon individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's claims for higher evaluations include a claim for TDIU. Given his combined disability rating, the RO/AMC must consider a claim for total rating in its readjudication of the appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to associate recent treatment records with the claims file and to schedule the Veteran for updated VA examinations to ascertain the severity of his disorders.  

The Veteran contends that his case is not ripe for appellate review, as the most recent VA examinations took place in January 2008 and February 2008. Additionally, the most recent treatment records are dated in January 2009.  The Veteran argues that his symptoms have increased in severity since the time of his last VA examinations and therefore, he requires new examinations to determine his current ratings.

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorders have worsened since the time of his last VA examinations.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  In light of the passage of time since the last examinations, and because the Veteran is competent to report a worsening of his disorders, new examinations are in order.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a lumbar spine disorder, a cervical spine disorder, headaches, or dysthymic disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  




d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. As to the spine examination, the examiner shall: 

i. Conduct range of motion testing of the entire spine, both cervical and thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the cervical spine and lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

ii. Indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

iii. Indicate whether there is any ankylosis of the cervical spine, thoracolumbar spine, or of the entire spine and, if so, whether such is favorable or unfavorable and the extent of such ankylosis.

iv. Indicate whether there are any neurologic abnormalities and describe the severity of those neurologic abnormalities, including, but not limited to, bowel or bladder impairment.

v. Determine if the Veteran experiences incapacitating episodes, and if so, how often these episodes are experienced.

vi. Take x-rays and shall determine if the Veteran's limitation of motion is affected by two or more major joints or two or more minor joint groups with occasional exacerbating episodes.

b. As to the examination for headaches, the examiner shall

i. Opine as to the current level of disability due to migraine headaches, including whether and how often these headaches are accompanied by prostrating attacks supported by clinical evidence if any.

ii. Opine whether the Veteran's migraines are productive of severe economic inadaptability.

c. As to the mental health examination for dysthymic disorder and depression, the examiner shall

i. Provide a global assessment of functioning (GAF) score for the Veteran based on his current level of mental disability.

ii. Opine as to whether the Veteran's mental disability has precluded him from employment.

iii. Opine as to any additional effects on the Veteran's occupational and social functioning and daily activities due to his mental disability.




d. THE EXAMINER MUST REPORT WHETHER ANY OF THE VETERAN'S SERVICE-CONNECTED DISORDERS, OR THE SERVICE-CONNECTED DISORDERS IN COMBINATION, RENDER HIM UNEMPLOYABLE, without regard to any non-service-connected disorders.

e. In forming the requested opinions, the examiners' attention is called to the following:

i. An October 2006 VA general medical examination report regarding the Veteran's spine and headaches.

ii. A January 2008 VA examination for his spine disorders and headaches. 

iii. A January 2008 letter from the Veteran's physician, J.B, M.D., in which he opines that the Veteran experiences headaches several days out of the week that are disruptive and impair his functionality.

iv. A February 2008 lay statement from a co-worker, who stated that the Veteran struggled with headaches, causing  some of his work to be delayed and that the Veteran was taking medication for his headaches interfered with his ability to retain information and attain various technical certifications required by his employer. 

v. A February 2008 VA examination for his dysthymic disorder in which the Veteran reported that he has difficulty concentrating, recalling names and faces, is suspicious of authorities, and is asocial and the examiner diagnosed chronic, moderate dysthymic disorder and mood disorder and assigned a GAF score of 65.

vi. A February 2008 operative report in which a lumbar disc displacement is diagnosed.

vii. A March 2008 letter from the Veteran's physician, M. D-T., M.D., in which she opines that the Veteran is permanently disabled and will face challenges to maintain gainful employment.

viii. A July 2008 MRI of the cervical spine.


ix. A January 2009 VA examination diagnosing degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathies.

f. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

g. The RO/AMC must then readjudicate the claims of entitlement to increased ratings for lumbar spine disorder, a cervical spine disorder, headaches, dysthymic disorder, and TDIU to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

